Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 15-18 in the reply filed on 10/27/20 is acknowledged.  The traversal is on the ground(s) that the claims, when searched together, would not pose a time burden on the Examiner.  This is not found persuasive because the restriction is proper as detailed in the previous office action.  Search together would be improper and a time burden on the Examiner for the reasons presented in the previous office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 1 requires the sensor to be integrated in a separate doped region or in separate metallization structures in the layer stack, dependent claim 3 then recites the sensor to be integrated in any region of the solar cell.  As the parent claim defines the location of the sensor, the limitations of claim 3 fail to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is impossible to determine the metes and bounds of the claim and therefore art cannot be provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gmundner (WO 2011160151, cited in IDS, machine translation provided – citations below made to machine translation).
As to claims 1 and 14, Gmundner is directed to a solar cell (Fig 5) comprising a layer stack which comprises a substrate, at least one doped region (31); at least one metallization structure (33; pg 6 para 6); a sensor (37; page 6, line 20); the sensor being integrated into a separated doped region or separate metallization structures in the layer stack (integrated in plating, 33).
Regarding claims 2, 4, 6-8, it is noted that these claims do not positively limit the scope of the claims from which they depend since the option of a capacitive humidity sensor or a temperature sensor is still present.  These claims are therefore rejected by the disclosure of prior art, as discussed above in addressing claim 1.
Regarding claim 5, the prior art teaches the temperature sensor being integrated within a layer stack plane of the metallization structure of the layer stack; and/or wherein the sensor is formed by one or more metallized paths (Figure 5; 33 and 37).
Regarding claim 9, the prior art teaches the sensor being electrically connected to an energy generating structure of the cell, adapted to supply the sensor with power (page 5; para 4).
Regarding claim 10, the prior art teaches a transmission unit which is configured to transmit a sensor signal of the sensor by radio of which is configured to superimpose the sensor signal on a power signal of the cell and/or the PV module (page 3, paragraph 3).
Regarding claim 11, the prior art teaches the doped region being introduced into the substrate to form an emitter of the solar cell and/or wherein the metallization structure is applied to the doped region to form an electrode of the solar cell; and/or wherein the substrate is doped and the doping is different from the doping of the doped region (see configuration of Figures 1 and 2).
Regarding claim 12, the prior art teaches the layer stack comprising a doped region on both sides of the substrate wherein the layer stack comprises metallization or AR (configuration shown in Figures 1 and 2).
Regarding claim 13, the prior art teaches the capacitor of the sensor or the metallization paths of the sensor are separated from the doped region and/or the substrate by an insulating layer (page 3 paragraph 3).


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726